ease 1:18-mj-05710-L1A Documem 13 Filed 12/10/18 Page 101‘2` '

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_______________________________________________________ X
UNITED STATES OF AMERICA
V. Affirmation in Support of
Application for Order of Continuance
EVELIN BRACY,
18 Mag. 5710
Defendanf.
-- X
State of New York )
County ofNeW York : ss.:
Southern District of New Yorlc )

Thane Rehn, pursuant to Title 28, United States Code, Section 1746, hereby declares under
penalty of perjury:

1. l am an Assistant United States Attomey in the Office of Geoffrey S. Bennan, United
States Attorney for the Southern District of New Yorl<;. l submit this affirmation in support of an
application for an order of continuance of the time Within Which an indictment or information
Would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)('/')(A).

2. The defendant Was charged in a complaint dated Juiy 3, 2018, With violations of Title
21, United States Code, Sections 846, 812, 84l(a)(l), and 84l(b)(l)(A), and Title 18, Untied States
Code, Section 1956(h). The defendant Was arrested on July 9, 2018, and Was presented before
Magistrate Judge Sarah Netburn on July 9, 2018. The defendant Was represented by Thomas
Ambrosio, Esq. and ordered detained

3. At the initial presentment, defense counsel consented to a Waiver of his client’s right
pursuant to Rule 5 .lrof the Federal Rules of Crirninal Procedure to a preliminary hearing Within

14 days of the initial appearancel Accordingly, under the Speedy Trial Act the Government

 

Case 1:18-mj-05710-UA Document 18 Filed 12/10/18 Page 2 ot 2

initially had until August 8, 2018 Within Which to file an indictment or information On August 8,
2018, Magistrate ludge Katharine H. Parl<;er entered an Order of Continuance extending this date
until September 7, 2018. On September 7, 2018, Magistrate Judge Henry Pitrnan entered an Order
of Continuance extending this date until October 9, 2018. On October 9, 2018, Magistrate Judge
J ames L. Cott entered an Order of Continuance extending this date until November 8, 2018. On
Novernber 8, 2018, Magistrate Judge Robert W. Lehrburger entered an Order of Continuance
extending this date until Decernber 10, 2018.

4. Defense counsel and l have had discussions regarding a possible disposition of this case
beginning J nly 9, 2018, and continuing to as recently as Decelnber 10, 2018. The negotiations have
not been completed and We plan to continue our discussions, but do not anticipate a resolution
before the deadline under the Speedy Trlal Act expires on Decelnber 10, 2018.

5. Therefore, the Governrnent is requesting a 30-day continuance until January 9, 2018, to
continue the foregoing discussions and reach a disposition of this matter. On December 10, 2018,
lpersonally‘spoke with defense counsel Who specifically agreed to this request

6. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: NeW Yorl<, New Yorl<
Decelnber 10, 2018

bfi/afa j

Thane Rehn
Assistant United States Attorney
212-637-2354

 

 

 

